PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gibbs et al.
Application No. 15/830,870
Filed: 4 Dec 2017
For: Composite Fluid Separation


:
:
:
:	DECISION ON PETITION
:


This is a decision on the renewed petition under 37 C.F.R. 1.181, filed March 23, 2021, requesting the Office withdraw the holding of abandonment in the above-identified application and the petition under 37 CFR 1.137(a), filed March 23, 2021, requesting revival of the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.181 is GRANTED.

The above-identified application became abandoned for failure to timely file the completed Part B – Fee(s) Transmittal of the October 6, 2020 Corrected Notice of Allowance and Fee(s) Due (“Notice”). The Office has no record of receiving a timely reply to the October 6, 2020 Notice. Therefore, this application became abandoned three months after the mailing of the October 6, 2020 Notice, on January 7, 2021. A Notice of Abandonment was mailed on January 22, 2021.

Petitioner requests withdrawal of the holding of abandonment because the $1,200 issue fee was paid on October 2, 2020. It is noted the October 2, 2020 issue fee was paid in response to the Notice of Allowance and Fee(s) Due, mailed October 2, 2020. However, a Corrected Notice of Allowance and Fee(s) Due was mailed on October 6, 2020.

The Notice of October 6, 2020 clearly states, “…  THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED. THIS STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES NOT RELECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM WILL BE CONSDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW DUE.” 

Applicant was required to file a completed Part B – Fee(s) Transmittal, Form PTOL-85 Part B, or an equivalent, in reply to the Corrected Notice of Allowance since the Corrected Notice of Allowance set forth a time period for reply. This applies to those situations in which applicant’s reply was not processed before the Corrected Notice of Allowance was mailed (e.g., the reply crossed in the mail with the Corrected Notice of Allowance) and those situations in which applicant’s reply was already processed.

Applicant did not file a completed Part B – Fee(s) Transmittal, Form PTOL-85 Part B, or an equivalent, in reply to the October 6, 2020 Corrected Notice of Allowance. Therefore, the application became abandoned on January 7, 2021 for failure to respond to the Notice of October 6, 2020. The petition under 37 CFR 1.181 is dismissed.

A grantable petition to revive under1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has filed the required reply, a completed PTOL-85 Part B from the October 6, 2020 Corrected Notice of Allowance and Fee(s) Due. Applicant has paid the required $2100 undiscounted entity Rule 137(a) petition fee. Applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

All requirements under 37 CFR 1.137(a) being met, the petition is granted.

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET